Citation Nr: 0605422	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) 
in Manchester, New Hampshire



THE ISSUE

1.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected degenerative disc disease 
of the lumbar spine with radiculopathy.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected neuropathy of the left 
lower extremity associated with the degenerative disc disease 
of the lumbar spine.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council





ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the RO that 
granted service connection for degenerative disc disease.  

In February 2005, the Board remanded the case for further 
development of the record.  



FINDINGS OF FACT

1.  For the period prior to October 29, 2003, the service-
connected degenerative disc disease of the lumbar spine with 
radiculopathy is shown to have been manifested by a 
disability picture that more nearly approximated that of 
pronounced intervertebral disc syndrome with persistent 
neurological symptoms.  

2.  For the period beginning on October 29, 2003, the 
service-connected degenerative disc disease of the lumbar 
spine is not shown to be productive of unfavorable ankylosis 
of the entire thoracolumbar spine or incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

3.  For the period beginning on October 29, 2003, the 
service-connected neuropathy of the left lower extremity 
associated with the degenerative disc disease of the lumbar 
spine is not shown to be manifested by more than moderately 
severe incomplete paralysis of the sciatic nerve.  



CONCLUSIONS OF LAW

1.  Prior to October 29, 2003, the criteria for the 
assignment of an initial 60 percent rating for the service-
connected degenerative disc disease of the lumbar spine with 
radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5293, 5295 
(2002); and Diagnostic Codes 5242 and 5243 (2005).  

2.  For the period beginning on October 29, 2003, the 
criteria for the assignment of a rating in excess of 40 
percent for the service-connected degenerative disc disease 
of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5293, 5295 (2002); and Diagnostic Codes 5242 and 5243 (2005).  

3.  For the period beginning on October 29, 2003, the 
criteria for the assignment of a separate rating in excess of 
40 percent for the service-connected neuropathy of the left 
lower extremity, associated with the degenerative disc 
disease of the lumbar spine, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a including Diagnostic Code 
8520 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in March 2002, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the October 2002 Statement of the Case and the April 2003, 
January 2004, and August 2005 Supplemental Statements of the 
Case, the RO provided the regulations for compensable ratings 
for all claims, and thereby informed the veteran of the 
evidence needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

A February 2002 VA treatment record indicates that the 
veteran had constant left foot heel numbness for the past six 
years.  He reported that his legs would go numb from the 
waist down if walking, running, or sitting in a certain 
position.  He had a history of a pinched nerve in the back.  

An April 2002 VA treatment record indicates that the veteran 
had chronic back problems.  It was noted that the veteran's 
back pain usually lasted about a week and resolved 
completely.  

On examination, there was slight tenderness to palpation over 
the left paravertebral area, no spinal tenderness, and no 
erythema or swelling.  The veteran was pain free on forward 
flexion from 0 to 15 degrees, and pain free on extension from 
0 to 5 degrees.  The assessment was that of back-strain, 
resolving.  

The June 2002 VA examination indicates that the veteran 
complained of chronic, constant low back pain.  He also 
reported numbness in his feet, great toe tingling, and foot 
tingling.  He denied any bowel or bladder incontinence or 
erectile dysfunction.  He complained of weakness, stiffness 
in the low back, and instability when his left lower 
extremity would become weak.  

There was also locking, fatigue, lack of endurance, and 
marked paravertebral muscle spasm.  He also reported flare-
ups that were caused by activity.  He reported severe 
symptoms at least two times per year that lasted up to two 
weeks, and caused him to stay off his feet.  He also had mild 
flares on a daily basis that would last just a few minutes.  
During a flare-up, any movement hurt, and he would take to 
his bed.  His condition affected his daily activities.  

On examination, there was flexion from 0 to 45 degrees, 
extension from 0 to 20 degrees, left and right lateral 
flexion from 0 to 20 degrees, rotation to the left from 0 to 
35 degrees, and rotation to the right from 0 to 45 degrees.  

A sensory examination was significant for decreased light 
touch 5.0 monofilament test of the great toes bilaterally.  
Straight-leg raise was positive on the right at 45 degrees 
and at 60 degrees on the left.  

The diagnosis was that of degenerative disc disease, incurred 
while on active duty and well documented, which led to a 
radicular component of pain and numbness.  

In a July 2002 decision, the RO granted service connection 
for degenerative disc disease and assigned a 10 percent 
evaluation, effective on February 8, 2002.  

A January 2003 VA treatment record indicates that the veteran 
had a history of low back pain since 1998, and shoulder pain 
since a recent motor vehicle accident.  The X-ray studies of 
the cervical spine showed preserved lordosis, mild lower 
cervical dextroscoliosis, uncovertebral joints slightly 
hypertrophied from C2 downward with minimal encroachment upon 
the neural foramina bilaterally, C1-2 appeared intact, and no 
cervical ribs.  

The X-ray studies of the lumbosacral spine showed lordosis 
slightly accentuated inferiorly, disk thinning at L5-S1, 
minimal degenerative change of the sacroiliac joints, and 
intact sacrum.  The impression was that of minimal 
degenerative change.  

In an April 2003 decision, the RO increased the evaluation 
for the service-connected degenerative disc disease of the 
lumbar spine to 40 percent disabling, effective on February 
8, 2002.  

The October 2003 VA examination indicates that the veteran 
complained of low back pain with radiculopathy.  He 
complained of numb feet.  He had weakness and stiffness in 
the low back and instability.  He had no bowel or bladder 
incontinence or erectile dysfunction.  He complained of 
fatigue, lack of endurance, and spasm of the paravertebral 
musculature.  

Precipitating factors for flares and daily pain were lifting, 
twisting, bending, sitting, standing, walking, lying down, 
turning and reaching.  Flare-ups were activity-driven, 
moderate, and on a daily basis.  He also reported severe 
incapacitating episodes that resulted in him being unable to 
move without pain.  

These episodes would occur every two months for up to 24 to 
48 hours and occasionally up to two weeks, and required 
treatment from a physician or other medical professional.  He 
estimated that his flares resulted in additional limitation 
of motion or impairment to a degree of 100 percent.  He also 
stated that his condition affected his ability to do his job 
properly and his activities of daily living.  

On examination, he had moderate distress with dressing and 
undressing.  His back was tender, with mild to moderate 
paravertebral muscle spasm.  He had no scoliosis or postural 
abnormalities.  He moved his entire body as a unit, with low 
back protection.  

Motor examination on the right was normal, with 5/5 
quadriceps strength, lower extremity strength, and great toe 
strength.  On the left there was 4/5 quadriceps strength, 
lower extremity strength, and great toe strength.  

There was absent left great toe 5.0 monofilament light touch 
testing.  The right great toe was normal.  The vibratory and 
position senses were normal bilaterally.  Straight leg was 
positive at 20 degrees on the left with cross-over sign and 
positive on the right at 45 degrees.  

Pain free forward flexion was to 25 degrees, extension was to 
15 degrees, left and right lateral flexion was to 15 degrees, 
left rotation was to 30 degrees, and right rotation was to 20 
degrees.  An X-ray study showed L5-S1 degenerative disc 
disease.  

The examiner stated that the veteran had a disc at L4-5 and 
L5-S1 on the left, and the veteran would miss between 24 and 
48 hours of work every two months secondary to low back pain.  
The longest incapacitating episode over the past twelve 
months was two weeks.  

In a May 2004 decision, the RO granted service connection for 
neuropathy of the left lower extremity and assigned a 10 
percent evaluation, effective on October 29, 2003.  

The March 2005 VA neurological examination indicates that the 
veteran's claims file was reviewed.  The examiner stated that 
the nerve involved was that of L5 radiculopathy predominately 
on the left.  

The examiner stated that there was no true paralysis of the 
sciatic nerve, but the nerve involvement for the veteran at 
L4-5 was moderately severe.  It was noted that this fact was 
supported by a recent CAT scan of the lumbar spine performed 
in October 2004, which revealed a small left paracentral 
herniated disc indenting the left side of the thecal sac, 
with mild narrowing of the neural foramina bilaterally.  

There was a far left lateral disc on the left side and mild 
facet degenerative disease, and the impression was that of a 
far left lateral disc and posterior left paracentral 
herniated nucleus pulposus at L4-5.  

The diagnosis was that of herniated nucleus pulposus at L4-5, 
resulting in left leg weakness and numbness.  The examiner 
stated that there was incomplete paralysis of a moderately 
severe degree.  

In an August 2005 decision, the RO increased the veteran's 
evaluation for neuropathy of the left lower extremity to 40 
percent, effective on October 29, 2003.  


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.   

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, revised rating 
schedules for the disabilities of the spine became effective 
on September 23, 2002 and September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  

The Board also notes that the veteran was provided notice of 
the change in regulations in the April 2003 and the January 
2004 Supplemental Statements of the Case.  

In this case, the veteran's back disability has been 
evaluated by the RO under 38 C.F.R. § 4.71, Diagnostic Codes 
5295, 5293, 5242, and 5243 (2002 and 2005).  The veteran's 
neuropathy of the left lower extremity has been evaluated by 
the RO under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  

Under the old criteria for evaluating disabilities of the 
spine, Diagnostic Code 5295 provided for the evaluation of 
lumbosacral strain.  A 10 percent rating was warranted for 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  

A 40 percent rating, the highest rating available, was 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Under the criteria for Diagnostic Code 5293, in effect prior 
to September 23, 2002, intervertebral disc syndrome warrants 
a noncompensable evaluation if it is postoperative, cured.  A 
10 percent evaluation is warranted if it is mild.  

A 20 percent evaluation is warranted if it is moderate with 
recurring attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  

A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  

A maximum 60 percent evaluation is warranted when rating 
based on incapacitating episodes, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  

A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  

A 20 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months, and a 10 
percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.  

Note (1) provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note (2) provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Under the criteria effective on September 26, 2003, 
degenerative arthritis of the spine is to be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2005).  

Intervertebral disc sydrome is to be evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (which is identical 
to the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective on September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings will apply.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.   

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent evaluation is warranted for unfavorable ankylosis of 
the entire spine.  

There are several notes set out after the diagnostic 
criteria, to include the following.  Note (1) provides that 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Note (2) 
provides that for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 
0 to 30 degrees, and left and right lateral rotation is 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is to 140 degrees.  Note (3) provides that in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  

Under Diagnostic Code 8520, complete paralysis of the sciatic 
nerve warrants an 80 percent evaluation; with complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  

Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

Currently, the veteran is evaluated as 40 percent disabled 
for degenerative disc disease of the lumbar spine, effective 
on February 8, 2002 to the present.  

The veteran is also evaluated as 40 percent disabled for 
neuropathy of the left lower extremity, associated with 
degenerative disc disease of the lumbar spine, effective on 
October 29, 2003, under Diagnostic Code 8520.  


I.  Evaluation of the veteran's degenerative disc disease of 
the lumbar spine with radiculopathy, from February 8, 2002, 
to October 28, 2003.

At the outset, the Board notes that, as of the most recent RO 
decision, the veteran has been in receipt of a 40 percent 
evaluation for the service-connected degenerative disc 
disease of the lumbar spine.  A 40 percent evaluation is the 
maximum available evaluation under the former Diagnostic Code 
5295.  Therefore, an increased evaluation under this 
Diagnostic Code cannot be considered.    

Thus, the Board will evaluate the veteran's back disability 
under the old Diagnostic Code 5293, the interim revised 
Diagnostic Code 5293, and the new Diagnostic Codes 5242 and 
5243, following the General Rating Formula for Diseases and 
Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

With respect to an increased evaluation under the old 
Diagnostic Code 5293, the Board notes that the June 2002 VA 
examination reports a diagnosis of degenerative disc disease 
with a radicular component of pain and numbness.  

The veteran was found to have marked paravertebral muscle 
spasm, daily flare-ups and numbness in his feet.  
Additionally, the veteran's back disability continued to 
exhibit neurological symptoms on all subsequent VA 
examinations.  

As such, the Board finds that the criteria is more closely 
approximated for the assignment of an increased rating of 60 
percent for the service-connected degenerative disc disease 
of the lumbar spine with radiculopathy, under Diagnostic Code 
5293, prior to October 29, 2003 (the effective date of a 
separate rating under Diagnostic Code 8520).  

The Board notes that a 60 percent evaluation is the maximum 
available evaluation under Diagnostic Code 5293.  


II.  Evaluation of the veteran's degenerative disc disease of 
the lumbar spine with radiculopathy, from October 29, 2003 to 
the present.

On October 29, 2003, the veteran's service-connected 
disabilities consisted of a 40 percent evaluation for 
degenerative disc disease of the lumbar spine, and a separate 
40 percent evaluation for neuropathy of the left lower 
extremity.  

As for an evaluation in excess of 40 percent for the 
degenerative disc disease of the lumbar spine beginning on 
October 29, 2003, Note (2) of the interim criteria of 
Diagnostic Code 5293 (effective September 23, 2002) provides 
that neurological disabilities are to be rated separately 
using evaluation criteria for the most appropriate 
neurological Diagnostic Code.  

Similarly, Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine indicates that any 
associated objective neurologic abnormalities are to be 
evaluated under the appropriate Diagnostic Code.  

Additionally, the Board notes that if a veteran has separate 
and distinct manifestations relating to the same injury, he 
should be compensated under different diagnostic codes.  
Fanning v. Brown, 4 Vet. App. 225 (1993).  

However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2005).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).  

Because the RO has rated the veteran's neurologic symptoms 
separately as 40 percent disabling under Diagnostic Code 8520 
effective October 29, 2003, beginning on October 29, 2003, 
the veteran's back disability cannot be rated as 60 percent 
disabling under the old Diagnostic Code 5293 (the version in 
effect prior to September 23, 2003), because that Diagnostic 
Code provision provides for compensation for both 
intervertebral disc syndrome and neurological symptoms.  See 
Esteban, 6 Vet. App. 259.  

Thus, beginning on October 29, 2003, the veteran's back 
disability must be evaluated under the interim revised 
criteria of Diagnostic Code 5293 (the version effective 
September 23, 2002) and under the new General Rating Formula 
for Diseases and Injuries of the Spine and the under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Diagnostic Codes 5242 and 5243).  

With respect to an increased evaluation under Diagnostic Code 
5293 beginning on October 29, 2003, the interim revised 
criteria provides that a 60 percent rating is warranted when 
there are incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  

At the October 2003 VA examination, the examiner noted that 
the veteran would miss between 24 and 48 hours of work every 
two months secondary to low back pain, and the longest 
incapacitating episode over the past twelve months was two 
weeks.  This disability picture is more representative of a 
20 percent rating under the interim revised criteria of 
Diagnostic Code 5293.  

Therefore, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 40 
percent under the interim Diagnostic Code 5293, beginning on 
or after October 29, 2003.  

With respect to an increased evaluation beginning on October 
29, 2003, under the new General Rating Formula for Diseases 
and Injuries of the Spine (Diagnostic Code 5242), the Board 
notes that the next highest rating possible is a 50 percent 
evaluation, which is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

Note (5) of General Rating Formula for Disease and Injuries 
of the Spine indicates that unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one of 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Disease and Injuries of the Spine.  

In this case, there is no medical evidence that demonstrates 
that the veteran's entire thoracolumbar spine is in a 
position of unfavorable ankylosis.  

Thus, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 40 
percent under Diagnostic Code 5242, beginning on October 29, 
2003, following the criteria set forth in the General Rating 
Formula for Disease and Injuries of the Spine.  

With regard to an increased evaluation beginning on October 
29, 2003, under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Diagnostic Code 
5243), the Board notes that at the October 2003 VA 
examination, the examiner noted that the veteran would miss 
between 24 and 48 hours of work every two months secondary to 
low back pain, and the longest incapacitating episode over 
the past twelve months was two weeks.  

Therefore, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 40 
percent under Diagnostic Code 5243, beginning on October 29, 
2003, following the criteria set forth in the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Additionally, in view of the current range of motion findings 
(flexion from 0 to 25 degrees without pain), the Board finds 
that the degree of functional impairment caused by the back 
pain, as set forth in the Deluca case, is contemplated in the 
current 40 percent rating.  

The Board notes that the October 2003 examiner stated that 
the veteran moved his entire body as a unit.  However, 
despite his pain, there is no evidence that the veteran's 
spine is in an actual fixed position, nor does the veteran 
have any of the symptoms listed in Note (5) of the General 
Rating Formula for Disease and Injuries of the Spine 
(outlined above), which would warrant a higher rating.  

Finally, the veteran's neurologic symptoms must be 
considered.  The veteran is currently evaluated as 40 percent 
disabled for neuropathy of the left lower extremity, 
associated with degenerative disc disease of the lumbar 
spine, under Diagnostic Code 8520.  

The March 2005 VA examination indicates a diagnosis of 
herniated nucleus pulposus at L4-5, resulting in left leg 
weakness and numbness.  The examiner stated that there was 
incomplete paralysis of the sciatic nerve of a moderately 
severe degree.  

To warrant a 60 percent rating under Diagnostic Code 8520, 
the evidence must show severe incomplete paralysis, with 
marked muscular atrophy.  

As noted, the March 2005 VA examiner stated that there was 
incomplete paralysis of a moderately severe degree.  This 
evidence warrants a 40 percent evaluation under Diagnostic 
Code 8520.  

Therefore, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 40 
percent under Diagnostic Code 8520 for neuropathy of the left 
lower extremity.  

In summary, the Board finds that for the time period from 
October 29, 2003, to the present, the veteran is properly 
rated as 40 percent disabled for degenerative disc disease of 
the lumbar spine, and properly rated as 40 percent disabled 
for neuropathy of the left lower extremity.  



ORDER

For the period on February 8, 2002 through October 28, 2003, 
an evaluation of 60 percent for the service-connected 
degenerative disc disease of the lumbar spine with 
radiculopathy is granted, subject to the regulation 
controlling disbursement of VA monetary benefits.  

For the period beginning on October 29, 2003, an increased 
rating in excess of 40 percent for the service-connected 
degenerative disc disease of the lumbar spine is denied.  

For the period beginning on October 29, 2003, an increased 
rating in excess of 40 percent for the service-connected 
neuropathy of the left lower extremity associated with the 
degenerative disc disease of the lumbar spine is denied.  
 

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


